1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10
11   TERRY PHILBRICK,                        )   Case No.: 1:18-CV-01562-JLT
                                             )
12               Plaintiff,                  )   SCHEDULING ORDER (Fed. R. Civ. P. 16)
13         v.                                )
                                             )   Pleading Amendment Deadline: 9/30/2019
14   BEST TIME RV, L.P.,                     )
                                             )   Discovery Deadlines:
15               Defendant.                  )         Initial Disclosures: 7/8/2019
16                                           )         Non-Expert: 4/6/2020
                                                       Expert: 6/8/2020
17                                                     Mid-Discovery Status Conference:
                                                       12/2/2019 at 8:30 a.m.
18
                                                 Non-Dispositive Motion Deadlines:
19
                                                       Filing: 6/15/2020
20                                                     Hearing: 7/13/2020

21                                               Dispositive Motion Deadlines:
                                                        Filing: 7/20/2020
22                                                      Hearing: 8/17/2020
23
                                                 Pre-Trial Conference:
24                                                      9/14/2020 at 10:00 a.m.
                                                        510 19th Street, Bakersfield, CA
25
26                                               Trial: 10/26/2020 at 8:30 a.m.
                                                        510 19th Street, Bakersfield, CA
27                                                      Jury trial: 5-7 days

28

                                             1
1    I.     Date of Scheduling Conference

2           July 1, 2019.

3    II.    Appearances of Counsel

4           Matthew C. Clark appeared on behalf of Plaintiff.

5           Rayma Church appeared on behalf of the Defendants.

6    III.   Pleading Amendment Deadline

7           At the hearing, counsel agreed the complaint could be amended by interlineation to correct the

8    defendant’s name to Jonas Wehrle. He was previously incorrectly named as Jonas Deutch. The Court

9    GRANTS the oral motion to amend the complaint by interlineation to identify this defendant by his

10   true name.

11          Any other requested pleading amendments are ordered to be filed, either through a stipulation or

12   motion to amend, no later than September 30, 2019.

13   IV.    Discovery Plan and Cut-Off Date

14          The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

15   on or before July 8, 2019.

16          The parties are ordered to complete all discovery pertaining to non-experts on or before April 6,

17   2020, and all discovery pertaining to experts on or before June 8, 2020. Discovery involving treating

18   physicians may occur during the non-expert discovery period.

19          The parties are directed to disclose all expert witnesses, in writing, on or April 20, 2020, and to

20   disclose all rebuttal experts on or before May 11, 2020. The written designation of retained and non-

21   retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B), and (C) and shall

22   include all information required thereunder. Failure to designate experts in compliance with this

23   order may result in the Court excluding the testimony or other evidence offered through such experts

24   that are not disclosed pursuant to this order.

25          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

26   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

27   included in the designation. Failure to comply will result in the imposition of sanctions, which may

28   include striking the expert designation and preclusion of expert testimony.

                                                       2
1            The provisions of Fed. R. Civ. P. 26(e) regarding a party’s duty to timely supplement

2    disclosures and responses to discovery requests will be strictly enforced.

3            A mid-discovery status conference is scheduled for December 2, 2019 at 8:30 a.m. before the

4    Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

5    California. Counsel SHALL file a joint mid-discovery status conference report one week before the

6    conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

7    The joint statement SHALL outline the discovery counsel have completed and that which needs to be

8    completed as well as any impediments to completing the discovery within the deadlines set forth in this

9    order. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

10   1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

11   intent to appear telephonically no later than five court days before the noticed hearing date.

12   V.      Pre-Trial Motion Schedule

13           All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

14   than June 15, 20201, and heard on or before July 13, 2020. The Court hears non-dispositive motions at

15   9:00 a.m. at the United States District Courthouse in Bakersfield, California.

16           No motion to amend or stipulation to amend the case schedule will be entertained unless it

17   is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

18   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

19   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

20   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

21   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

22   obligation of the moving party to arrange and originate the conference call to the court. To schedule

23   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

24   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

25   with respect to discovery disputes or the motion will be denied without prejudice and dropped

26   from the Court’s calendar.

27
             1
28              Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of discovery of
     the dispute, but in no event later than 30 days after the expiration of the non-expert discovery deadline.

                                                              3
1           All dispositive pre-trial motions shall be filed no later than July 20, 2020, and heard no later

2    than August 17, 2020, before the Honorable Jennifer L. Thurston, United States Magistrate Judge, at

3    the United States District Courthouse in Bakersfield, California. In scheduling such motions, counsel

4    shall comply with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

5    VI.    Motions for Summary Judgment or Summary Adjudication

6           At least 21 days before filing a motion for summary judgment or motion for summary

7    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

8    to be raised in the motion.

9           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

10   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

11   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

12   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

13   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

14          The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

15   statement of undisputed facts at least five days before the conference. The finalized joint statement of

16   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

17   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

18   statement of undisputed facts.

19          In the notice of motion the moving party SHALL certify that the parties have met and conferred

20   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

21   comply may result in the motion being stricken.

22   VII.   Pre-Trial Conference

23          September 14, 2020, at 10:00 a.m., located at the United States District Courthouse in

24   Bakersfield, California, before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

25          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

26   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

27   directly to Judge Thurston's chambers, by email at JLTorders@caed.uscourts.gov.

28          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

                                                        4
1    Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

2    The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

3    Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

4    Court to explain the nature of the case to the jury during voir dire.

5    VIII. Trial Date

6             October 26, 2020, at 8:30 a.m. at the United States District Courthouse in Bakersfield,

7    California, before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

8             A.       This is a jury trial.

9             B.       Counsels' Estimate of Trial Time: 5-7 days.

10            C.       Counsels' attention is directed to Local Rules of Practice for the Eastern District of

11   California, Rule 285.

12   IX.      Settlement Conference

13            The Court sets a settlement conference on November 15, 2019 at 9:00 a.m., in Courtroom 6 of

14   at the Robert E. Coyle Federal Courthouse located at 2500 Tulare Street, Fresno, California. The

15   settlement conference will be conducted by Magistrate Judge Jeremy D. Peterson.

16            Unless otherwise permitted in advance by the Court, the attorneys who will try the case

17   shall appear at the Settlement Conference with the parties and the person or persons having full

18   authority to negotiate and settle the case on any reasonable terms2discussed at the conference.

19   Consideration of settlement is a serious matter that requires preparation prior to the settlement

20   conference. Set forth below are the procedures the Court will employ, absent good cause, in

21   conducting the conference.

22            At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via

23   fax or e-mail, a written itemization of damages and a meaningful3 settlement demand which includes

24
25
              2
                Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements
26   are subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by
     a person whose recommendations about settlement are relied upon by the ultimate decision makers.
27
              3
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party.
     If, however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this
28   should trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the
     settlement conference via stipulation.

                                                                5
1    a brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before

2    the settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the

3    offer or with a meaningful counteroffer, which includes a brief explanation of why such a settlement

4    is appropriate.

5             If settlement is not achieved, each party SHALL attach copies of their settlement offers to

6    their Confidential Settlement Conference Statement, as described below. Copies of these documents

7    shall not be filed on the court docket.

8                      CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

9             At least five court days before the settlement conference, the parties shall submit, directly to

10   Judge Peterson’s chambers by e-mail to JDPOrders@caed.uscourts.gov, a Confidential Settlement

11   Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

12   any other party, although the parties may file a Notice of Lodging of Settlement Conference

13   Statement. Each statement shall be clearly marked "confidential" with the date and time of the

14   Settlement Conference indicated prominently thereon.

15            The Confidential Settlement Conference Statement shall include the following:

16            A.       A brief statement of the facts of the case.

17            B.       A brief statement of the claims and defenses, i.e., statutory or other grounds upon

18                     which the claims are founded; a forthright evaluation of the parties' likelihood of

19                     prevailing on the claims and defenses; and a description of the major issues in dispute.

20            C.       A summary of the proceedings to date.

21            D.       An estimate of the cost and time to be expended for further discovery, pretrial and

22   trial.

23            E.       The relief sought.

24            F.       The party's position on settlement, including present demands and offers and a history

25                     of past settlement discussions, offers and demands.

26   X.       Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

27   Trial

28            Not applicable at this time.

                                                          6
1    XI.      Related Matters Pending

2             There are no pending related matters.

3    XII.     Compliance with Federal Procedure

4             All counsel SHALL familiarize themselves with the Federal Rules of Civil Procedure and the

5    Local Rules of Practice of the Eastern District of California, and to keep abreast of any amendments

6    thereto. The Court must insist upon compliance with these Rules to efficiently handle its increasing

7    case load, and sanctions will be imposed for failure to follow both the Federal Rules of Civil Procedure

8    and the Local Rules of Practice for the Eastern District of California.

9    XIII. Effect of this Order

10            The foregoing order represents the best estimate of the court and counsel as to the agenda most

11   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

12   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

13   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

14   subsequent status conference.

15            The dates set in this order are firm and will not be modified absent a showing of good

16   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

17   contained herein will not be considered unless they are accompanied by affidavits or declarations,

18   and where appropriate attached exhibits, which establish good cause for granting the relief

19   requested.

20            Failure to comply with this order may result in the imposition of sanctions.

21
22   IT IS SO ORDERED.

23         Dated:   July 2, 2019                                 /s/ Jennifer L. Thurston
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                         7
